Citation Nr: 0921070	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, inter alia, denied the 
Veteran's September 2004 claim for entitlement to service 
connection for hepatitis C.

The Veteran originally requested a Board hearing at a local 
VA office in his VA Form 9, dated May 2006; however, in a 
June 2007 letter, the Veteran withdrew his request.  
38 C.F.R. § 20.704(e) (2008).

In December 2008, the Board remanded the issue of entitlement 
to service connection for hepatitis C for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
hepatitis C is not related to the Veteran's active duty 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated November 2004 and February 2009, provided to 
the Veteran before the January 2005 rating decision and the 
March 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The June 2005 letter also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in a February 2009 letter.  The 
Board notes that the February 2009 letter also erroneously 
provided the Veteran with notice regarding how to reopen his 
claim for entitlement to service connection for hepatitis C.  
However, because this notice merely requested additional 
evidence, and did not limit the evidence that the Veteran 
could provide, its inclusion was not prejudicial.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in February 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends that he is entitled to service 
connection for hepatitis C.  In Informal Hearing 
Presentations dated December 2008 and May 2009,  the 
Veteran's representative argued that the Veteran has two 
service-related risk factors for hepatitis C: the sexually-
transmitted diseases (STDs) which he incurred in service, and 
tattoos which the Veteran claims to have procured in service.

The Veteran's service treatment records show that, on 
clinical evaluation at his January 1971 separation 
examination, he had no tattoos.  However, the Veteran's 
service treatment records do show an October 1970 diagnosis 
of one STD in service, chancroid, and an undated diagnosis of 
a second STD in service, gonococci (also known as gonorrhea, 
or G.C.).

The Veteran has diagnoses of hepatitis C from private 
clinicians, dated September 1997 and June 1999.

A VA clinician in December 2003 also noted that the Veteran 
has a history of hepatitis C, along with a history of 
jaundice, since 1983.  Additionally, in April 2004, a VA 
physician stated his impression that the Veteran had the 
hepatitis C virus (HCV), and noted that he was awaiting the 
results of a hepatitis C test.  In October 2004, a VA 
physician noted that the Veteran was being seen by a 
gastrointesinologist regarding his hepatitis C, that he was 
not a candidate for treatment, and that he was refusing 
medication.

In February 2009, the Veteran was provided with a VA 
examination.  The examiner, a VA physician, reviewed the 
claims file.  The examiner noted that the Veteran reported 
having had direct exposure to other wounded soldiers' blood, 
and at least two STDs, in service.  The Veteran reported that 
he was never jaundiced or knowingly exposed to jaundiced 
persons while in the service.  The Veteran also reported that 
he received two tattoos on his left arm during service, while 
posted in Georgia prior to going to Vietnam.  The Veteran 
further reported being told that he had hepatitis C by a 
clinician just prior to his post-service back surgery in 
1982, but, as the examiner noted, there was no mention of 
this ostensible finding in the pre-operative office note from 
October 4, 1982.  Additionally, the Veteran reported that, 
following his back surgery, during which he received an 
unknown number of blood transfusions, a friend told him that 
he looked jaundiced, and, as a result, he sought treatment.  
The examiner noted that none of the post-operative back 
surgery notes, starting from January 24, 1983, mention any 
jaundiced appearance.  After examining the Veteran, the 
examiner diagnosed the Veteran with hepatitis C.  The 
examiner opined that it was less likely than not that the 
Veteran's hepatitis C was caused by unprotected blood 
exposure through unbroken skin while in Vietnam, exposure to 
STDs in Vietnam, or the two tattoos that he received during 
service.  The examiner further opined that it was more likely 
than not that the blood transfusions that the Veteran 
received after service, during his 1982 orthopedic surgery, 
caused his hepatitis C.  The examiner noted that while he 
does not know how many units of blood the Veteran received 
during his transfusions, multiple unit transfusions are 
common during spinal fusion surgery.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.  
Moreover, his finding is corroborated by the evidence of 
record, including a December 2003 VA clinician's note that 
the Veteran has a history of hepatitis C, along with a 
history of jaundice, since 1983-the year immediately 
following the Veteran's transfusions during spinal fusion 
surgery.

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the Veteran alleged that he was 
informed that he had hepatitis C just before his spinal 
fusion surgery, nothing in the record corroborates that 
assertion.  Moreover, the Veteran did not specify the name of 
the physician, or the date of such an opinion, and a thorough 
review of the claims file reveals no such opinion.

With respect to the Veteran's statement that he appeared 
jaundiced after his back surgery, the Board notes that this 
transpired after the blood transfusion which the VA examiner 
found was the most likely cause of the Veteran's hepatitis C.  
Consequently, even if the Veteran was jaundiced after his 
blood transfusion and surgery, this would not show that the 
Veteran incurred his hepatitis C in service.

With respect to the Veteran's representative's argument in 
his May 2009 Informal Hearing Presentation that the Veteran 
is competent to provide evidence that he obtained his tattoos 
while in service.  Notwithstanding the fact that, on clinical 
evaluation at his January 1971 separation examination, the 
Veteran was found to have had no tattoos, the February 2009 
VA examiner analyzed the Veteran's condition with the 
understanding that the Veteran obtained his tattoos during 
service.  The VA examiner nevertheless concluded that it was 
less likely than not that the Veteran's tattoos, or any other 
event in service, had caused the Veteran's hepatitis C.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years-here, 12 years-
after the period of active duty is itself evidence which 
tends to show that the Veteran's hepatitis C did not first 
manifest during active duty.  38 C.F.R. § 3.303(b); Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, the Veteran believes that his hepatitis C is 
related to his time in service.  However, as a layperson with 
no apparent medical expertise or training, the Veteran is not 
competent to comment on the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the Veteran's available 
service treatment records show no evidence of hepatitis C, 
and there is no evidence of continuity of symptomatology from 
the date of the Veteran's discharge to the present.  To the 
contrary, the Veteran has no evidence of hepatitis C for 12 
years after his service concluded.  Consequently, he is not 
entitled to a grant of service connection based on continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hepatitis C; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


